Title: From George Washington to Craven Peyton, 23 February 1773
From: Washington, George
To: Peyton, Craven



Sir,
Mount Vernn 23d Feb: 1773

Mr Gilbert Simpson of your County and I, are upon a Scheme of settling some Lands of mine upon Youghiogany in Partnership—& as it is more convenient for each of us to lay in Sundry Articles which we are already possessd off than to make a joint purchase of them it becomes necessary to have these Appraizd; for this Reason, and, in as much as the Appraisement will either be at Mr Simpsons own House, or in Leesburg I have taken the liberty to request the favour of you to Act in my behalf and with Mr Simpson to make choice of Appraisers to Value two Negro’s which I have sent up—one of his—a Waggon—some Horses, and such other things as Mr Simpson may furnish having no fix’d and determinate value to them in order that each may know how he stands indebted to the other on acct of the joint Concern—I am sorry to give you any trouble in this affair but if

it should ever lay in my power to make you a return I shall not be unmindful of the favour you will thereby confer on Sir Yr Very Hble Servt

Go: Washington

